Judgment, Supreme Court, Bronx County (Ann M. Donnelly, J), rendered May 10, 2010, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of seven years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence established the element of physical injury (see Penal Law §§ 10.00 [9]; 160.10 [2] [a]). *408That element only requires proof that a victim’s injuries were more than mere “petty slaps, shoves, kicks and the like” (Matter of Philip A., 49 NY2d 198, 200 [1980]).
The evidence supports the inference that the victim sustained substantial pain as a result of defendant’s violent attack (see People v Rojas, 61 NY2d 726 [1984]). Among other things, defendant shoved the victim into a fence and repeatedly punched him in the face in an effort to steal his property. This caused bruising, pain and swelling, which made it difficult for the victim to eat and sleep. The jury could have reasonably concluded that these actions caused “more than slight or trivial pain” (see People v Chiddick, 8 NY3d 445, 447 [2007]), even though the victim did not seek medical attention (see People v Guidice, 83 NY2d 630, 636 [1994]).
Concur—Mazzarelli, J.E, Moskowitz, DeGrasse, Feinman and Clark, JJ.